United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-1410
                      ___________________________

                               Carl Stanley Turner

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Ray Hobbs, Director, Arkansas Department of Correction; Danny Burl, Warden,
  E.A.R.U., Arkansas Department of Correction; Todd Ball, Assistant Warden,
E.A.R.U., Arkansas Department of Correction; Valerie Westbrook, Classification
Supervisor, E.A.R.U., Arkansas Department of Correction; Moses Jackson, Chief
   of Security, E.A.R.U., Arkansas Department of Correction; Paulette Green,
    Classification Supervisor, E.A.R.U., Arkansas Department of Correction

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                 for the Eastern District of Arkansas - Helena
                                ____________

                          Submitted: August 22, 2014
                            Filed: August 29, 2014
                                [Unpublished]
                                ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.
      Carl Turner appeals the district court’s1 adverse grant of summary judgment in
his 42 U.S.C. § 1983 action. Having viewed the record in favor of Turner as the
nonmoving party, we conclude, upon careful de novo review, that the district court
correctly determined that there was no genuine issue of material fact and that the
defendants were entitled to judgment as a matter of law. See Joseph v. Allen, 712
F.3d 1222, 1225 (8th Cir. 2013) (this court reviews district court’s grant of summary
judgment de novo, viewing all evidence and drawing all reasonable inferences in favor
of nonmoving party; summary judgment is proper when there is no genuine issue of
material fact and moving party is entitled to judgment as matter of law). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable D. P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-